Citation Nr: 1547169	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  04-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 through October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran has perfected a timely appeal of that decision.

Following a series of Board remands, the Veteran's claims for service connection for hearing loss and tinnitus were denied in a July 2013 Board decision.  The Veteran subsequently sought an appeal of those denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Partial Remand (joint motion), counsel for the Veteran and the VA Secretary (the parties) argued that the Board erred in failing to ensure that the Veteran was afforded an adequate VA examination of his claimed hearing loss and tinnitus.  In that regard, the parties noted that an August 2012 VA examination revealed audiometric test results that were deemed invalid by the examiner because the Veteran reported that he could not hear anything during testing.  Here, the parties asserted, the examiner simply dismissed the test results as being invalid without explaining why the Veteran's complaints that he could not "hear anything" during testing necessarily ruled out the possibility that the Veteran has a hearing loss disability.  Similarly, the parties argued, the Board provided no analysis as to why the Veteran's inability to hear during audiometric testing performed during the VA examination was not an indication of hearing loss.  For the foregoing reasons, the parties requested that the Court vacate the Board's denial of service connection for hearing loss and tinnitus, and that the Court remand those issues to the Board for further action consistent with the joint motion.  The Court granted the joint motion.

Subject to the above, the matter was returned to the Board.  In October 2014, the Board remanded the matter again so that the Veteran could be afforded a new VA audiology examination.  The directed development has been performed and the matter now returns to the Board for de novo review.

The issue of the Veteran's entitlement to serviced connection for depression, claimed as being secondary to left flat foot, has been raised by the record in a March 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Audiometric pure tone results shown during the Veteran's January 2015 VA examination are sufficient for showing the presence of currently disabling bilateral hearing loss.

2.  The Veteran's disabling bilateral hearing loss has resulted from exostoses and otosclerosis in both ears.

3.  The weight of the evidence is in relative equipoise as to the question of whether the Veteran's exostoses and otosclerosis had their onset during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below as to the issues on appeal, however, no further notification or assistance in developing the facts pertinent to those limited matters is required at this time.  Indeed, such action would result only in delay.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

At the outset of the analysis, the Board notes that the Veteran's service treatment records are unavailable despite exhaustive efforts on VA's part to locate and associate them with the claims file.  In instances where service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Under the "benefit-of-the-doubt rule," when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant and find in his or her favor as to that issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  The Board admonishes, however, that the unavailability of service department records does not lower the legal standard for proving a case of service connection; rather, it simply increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the Veteran asserts in his claims submissions and statements that he sustained acoustic trauma when a generator on the USCGC Sassafras malfunctioned and exploded in close proximity to the Veteran.  The Veteran recalls that the force of the explosion caused him to be thrown into a bulkhead and that he lost consciousness momentarily.  He states that although he was wearing hearing protection at the time, after regaining consciousness, he noted that his ears were ringing and that he had difficulty hearing.  He states that he was sent immediately to sick bay where a battery of tests was performed.  The Veteran does not elaborate as to what types of tests were conducted, but recalls that he was allowed to return to duty.  Still, he states that he continued to experience ringing in his ears and difficulty hearing over the rest of his period of active duty service.

The Veteran's lay assertions are supported by other lay statements provided by the Veteran's parents and his service buddy, D.A.S.  His parents attest that they were in regular telephone contact with the Veteran over the course of his service and that they noticed that the Veteran demonstrated difficulty hearing them during their telephone conversations.  His parents state also that, after the Veteran separated from service and returned home, they noted the Veteran experiencing ongoing hearing problems and that they were required often to speak louder or repeat themselves to the Veteran.  The buddy statement from D.A.S. attests as to the occurrence of the generator explosion reported by the Veteran, and also, states that he has observed the Veteran experiencing ongoing hearing loss since the in-service generator explosion described by the Veteran.

Consistent with the foregoing lay assertions, the Veteran's DD Form 214 documents that the Veteran served on board the USCGC Sassafras.  Indeed, in a July 2013 remand, the Board noted that the occurrence of the claimed generator explosion is to be conceded.

The Board finds also that the Veteran's assertions that he has experienced ongoing ringing in his ears and hearing difficulties since his period of active duty service are credible.  Moreover, those assertions are supported in substance by the equally credible statements received from the Veteran's parents and his service buddy, D.A.S. Also, those lay assertions are not contradicted directly by any affirmative evidence in the record.  Under the circumstances, the Board accepts as fact the Veteran's assertions that he has had continuous hearing loss and tinnitus since service.

Subject to all of the above, the questions that remain in this appeal are whether the Veteran's claimed hearing loss is disabling for VA disability benefits purposes, and, whether such hearing loss was first sustained during his active duty service, or, is otherwise related to his active duty service.  As to tinnitus, the question to be resolved is whether the Veteran's tinnitus (i.e., ringing in his ears) was first sustained during his active duty service, or, is otherwise related to his active duty service.

In addition to the basic service connection principles outlined above, hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the pure tone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Private audiometric testing conducted in October 2003, about a year after the Veteran's separation from service, revealed pure tone results that met the standard for a disability under 38 C.F.R. § 3.385 for the left ear, but not for the right ear.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
70
80
70
75
75

Speech discrimination tests were performed via NU-6 word list test rather than Maryland CNC word list test.  For that reason, the Board will not consider the speech recognition findings from the October 2003 private testing.  Still, the Board notes that the audiometric pure tone results from the October 2003 test is indicative of disabling hearing loss in the Veteran's left ear.  Indeed, the private audiologist diagnosed severe to profound mixed hearing loss in the Veteran's left ear and borderline normal hearing in the right ear.  There is no indication in the record that the conducted tests were unreliable or insufficient for purposes of measuring the Veteran's hearing.  A physical examination of the head, eyes, ear, nose, and throat revealed findings consistent with exostoses and otosclerosis in both ears.

A private examination performed in August 2009 by Dr. C.P.A. confirmed the presence of ongoing exostoses, edema, erythema, and cerumen in both external ear canals.  Diagnoses of exostoses, tinnitus, and bilateral sensorineural hearing loss were confirmed.

VA examinations of the Veteran's hearing loss and tinnitus were conducted in August 2012 and January 2015.  Notably, audiometric test results from the August 2012 examination were deemed as being inconsistent and unreliable for purposes of determining the extent of the Veteran's hearing loss.  Toward that end, audiometric pure tones were not reported in the August 2012 VA examination report.  The January 2015 report, however, does note the following pure tone results:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
60
65
75
LEFT
70
70
75
70
75

Speech discrimination tests performed via Maryland CNC word list test revealed speech recognition abilities of 60 percent in the right ear and 40 percent in the left ear.  The examiner remarked that speech discrimination scores were inconsistent with demonstrated audiometric pure tones, and for that reason, concluded that there was inter-test inconsistency between the audiometric test and speech discrimination test.  In view of that inconsistency, the examiner declined to form any kind of diagnosis or provide an opinion as to the etiology of any hearing loss or tinnitus shown.

Certainly, determining whether the Veteran has disabling hearing loss has been an evidentiary concern because of the multiple invalid test results in the record.  Nonetheless, to the extent that the private audiometric test performed in October 2003 was apparently deemed reliable, and, to the extent that the audiometric pure tones shown during the January 2015 VA examination appears also to be reliable (in contrast to the speech recognition abilities which conflicted with demonstrated audiometric pure tones), the Board concludes that the evidence does show disabling hearing loss in both ears, as defined under 38 C.F.R. § 3.385.

The question remains as to whether the Veteran's current hearing loss was sustained during service, or, resulted from an illness, injury, or event that occurred during service.  In February 2013, the Board sought out an expert audiologist's claims file review and opinion as to whether any etiological relationship exists between the Veteran's hearing loss and his active duty service.  On review of the claims file, the expert audiologist concluded that the Veteran's hearing loss was the result of exostoses and otosclerosis in both ears.  The expert noted that those conditions do not result from acoustic or concussive trauma.   Still, the expert did not offer any opinion as to whether the Veteran's exostoses and otosclerosis might have had their onset during the Veteran's active duty service; an omission that is significant given that the Veteran asserts credibly that he has experienced hearing loss and tinnitus since his period of active duty service.

Overall, the question as to whether those conditions began during the Veteran's period of active duty service, or possibly, within a short period of his separation from service is not settled conclusively by the evidence.  Regardless, in view of the Veteran's credible statements concerning continuity and chronicity of hearing loss dating back to his period of active duty, and given that the evidence shows that exostoses and otosclerosis were first detected and diagnosed during private treatment in October 2003, roughly a year after he was separated from service, the evidence appears to be in relative equipoise on the issue of whether the Veteran's exostoses and otosclerosis first began during his period of active duty service.  The Board is compelled by the benefit-of-the-doubt doctrine to resolve that question in the Veteran's favor.  Accordingly, the criteria for service connection for bilateral hearing loss are met.

In regard to tinnitus, the Board finds that the Veteran's assertions concerning continuity and chronicity of ringing in his ears are also credible.  Significantly, the August 2012 VA examiner noted that tinnitus is a common symptoms of otosclerosis, which as noted above, at least as likely as not began during the Veteran's active duty service.

Any disability that is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Accordingly, service connection will be granted for the disability that resulted from the previously service-connected disability.  Under the foregoing analysis, the evidence shows that the Veteran's tinnitus is likely the result of his otosclerosis, for which service connection is being granted.  As such, the criteria for service connection for tinnitus also are met.

Resolving doubt in the Veteran's favor, the evidence shows that the Veteran has current hearing loss and tinnitus that have resulted from exostoses and otosclerosis that at least as likely as not began during the Veteran's active duty service.  Accordingly, service connection for hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


